United States Court of Appeals
                        For the First Circuit


No. 02-1306

                         SUNDAY DIXON OREKOYA,

                         Plaintiff, Appellant,

                                  v.

              JAMES MOONEY; UNITED STATES SECRET SERVICE,

                        Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on May 15, 2003 is amended
as follows:

     At page 14, line 18, insert "allowing statutory damages"
after "Inherent in these cases"

     At page 17, line 14, insert "the term" after "In addition,"

     At page 17, line 16, insert "emotional distress" before
"damages"

     At page 22, line 17, insert "1997" before "order"